NOT FOR PUBLICATION                         FILED
                     UNITED STATES COURT OF APPEALS                       FEB 26 2015
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                             FOR THE NINTH CIRCUIT


CHARLES GREGORY REECE,                           No. 13-16333

             Plaintiff - Appellant,              D.C. No.
                                                 2:09-cv-01350-TLN-CMK
   v.

TERRY DICKENSON, et al.,                         MEMORANDUM*

             Defendants - Appellees.

                     Appeal from the United States District Court
                        for the Eastern District of California
                      Troy L. Nunley, District Judge, Presiding

                            Submitted February 17, 2015**

Before:       O’SCANNLAIN, LEAVY, and FERNANDEZ, Circuit Judges.

        California state prisoner Charles Gregory Reece appeals pro se from the

district court’s judgment in his 42 U.S.C. § 1983 action alleging access-to-courts

and due process violations. We have jurisdiction under 28 U.S.C. § 1291. We

review de novo, Doe v. Abbott Labs., 571 F.3d 930, 933 (9th Cir. 2009), and we

        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
affirm.

      The district court properly dismissed Reece’s due process claim as barred by

Heck v. Humphrey, 512 U.S. 477 (1994), because Reece challenged disciplinary

proceedings and the resulting loss of good time credits. See Wilkinson v. Dotson,

544 U.S. 74, 81-82 (2005) (inmate’s § 1983 action is barred if “success in that

action would necessarily demonstrate the invalidity of confinement or its

duration”); Edwards v. Balisok, 520 U.S. 641, 645-48 (1997) (challenge to loss of

good-time credits not cognizable under § 1983).

      The district court properly granted summary judgment on Reece’s

access-to-courts claim against Dickenson because Reece failed to raise a genuine

dispute of material fact as to whether he suffered an actual injury as a result of

Dickenson’s alleged misconduct in processing his prison appeal. See Lewis v.

Casey, 518 U.S. 343, 349-53 (1996) (setting forth actual injury requirement); see

also Cafasso, U.S. ex rel. v. Gen. Dynamics C4 Sys., Inc., 637 F.3d 1047, 1061 (9th

Cir. 2011) (“To survive summary judgment, a plaintiff must set forth

non-speculative evidence of specific facts, not sweeping conclusory allegations.”).

      AFFIRMED.



                                           2